PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/523,098
Filing Date: 30 Aug 2017
Appellant(s): Herry et al.



__________________
Zachary E. Derbyshire
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 30-33, 35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERALDINE (FR2784895; wherein a machine translation is provided) in view of PILGAONKAR et al (US 2010/0215740), NICHOLS et al (US 2007/0098746), .
	GERALDINE teaches making taste mask tablet comprising of: “hot-melt coating” (see pg. 8; and Applicant’s specification at [0010]), which reads on thermally granulating, by heating lipid agent chosen from group of fatty acids (see pg. 7), which reads on hot-melt compound, then sprayed/coated on the grains of bitter taste active principle (see pg. 4 and 7), which reads on to form first granule; then cooled to ambient temperature (see pg. 7). Additional disclosures include: particle size of 50-500um (see pg. 10); mask bitter taste of the active ingredient (see pg. 3); grains of active principle are not coated with film-forming polymer in solution in an organic solvent, but with a specific lipid agent, in the absence of any solvent, thus leading in a reduction in the number of constituents necessary for coating (see g. 4) and avoid production cost (see pg. 3). Note, it appears the terms “hot-melt” granulation, “thermal” granulation and “melt” granulation are synonymous.
	GERALDINE only uses one coating of hot-melting method for taste masking versus Applicant’s double coating for taste-masking using hot-melting method; and GERALDINE does not disclose using a high-shear mixer for hot-melt granulation.
	PILGAONKAR teaches the prior art had known that “coating is the most widely used technique for taste masking of pharmaceuticals” (see [0023]); wherein polymeric 
	NICHOLS teaches the prior art had known of using multi-layer coating to improve taste masking (see abstract) by applying a first coating on the drug substance and a second coating on the first coating on the drug substance (see [0003]). Additional disclosures include: useful coating include Eudragit EPO (see [0024]) cellulose acetate (see [0024]); glass transition temperature above ambient temperature (see [0011]). Note, NICHOLS was not used as a primary reference, because NICHOLS did not teach using hot-melt coating to mask taste as taught by GERALDINE and PILGAONKAR.
	PASSERINI teaches the prior art had known of melt granulation (see pg. 177, under Introduction), which does not require the use of organic or aqueous solvents (see pg. 177, under Introduction) and reads on hot-melt granulation, and uses high shear mixer or fluidized bed (see title and abstract); thus, it would have been obvious to use the Eudragit EPO in hot-melt coating. Additional disclosure includes: the high shear mixer process consisted of three steps: mixing, heating-kneading and cooling (see pg. 178, 2nd col).
DA COSTA BARROCAS teaches the prior art had known of making granules with high shear granulators or fluid bed (see [0063]-[0064]), such as a Diosna P-VAC high 
	DIOSNA is a brochure showing the commercially available high shear granulators, such as the P/VAC 10 and 60. A youtube video is also available at the website cited above for view if needed at https://www.youtube.com/watch?v=eOZyNDRJJw0.
	WIKIPEDIA teaches Glass transition temperature is the temperature over which “the gradual and reversible transition in amorphous materials from a hard and relatively brittle "glassy" state into a viscous or rubbery state as the temperature is increased. It is always lower than the melting temperature, Tm, of the crystalline state of the material” (definition taken from WIKIPEDIA on pg. 1). Thus, a recitation of temperature at “at least the glass thermoplastic temperature” would also include the melting temperature.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a second coating of taste masking, such as Eudragit EPO, which is a copolymer of dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate, into GERALDINE’s method, wherein the temperature used in the second step (b) needs to be lower than the temperature used in the first step (a) to prevent melting the first coating. The person of ordinary skill in the art would have been motivated to make those modifications, because it would improve taste masking, and would not melt or alter the coating of the first compound; and reasonably would have expected success because all the references dealt with the same field of endeavor, such as taste masking. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a high shear granulator to make granules by hot-melt granulation. The person of ordinary skill in the art would have been motivated to make those modifications, because these are commercially available machines that can make granules by hot-melt granulation, and reasonably would have expected success because the prior art had known of using high shear granulators to make granules.
The references do not specifically teach setting the mixing speed and temperature, exact granule size, or amount of ingredients as claimed by Applicant.  The setting of mixing speed and temperature of a commercially available high shear granulator and amounts of ingredients are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably .  

Claims 21-24, 30-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERALDINE (FR2784895; wherein a machine translation is provided) in view of PILGAONKAR et al (US 2010/0215740), NICHOLS et al (US 2007/0098746), PERRERINI et al (Melt granulation of pharmaceutical powders: A comparison of high-shear mixer and fluidised bed processes. International Journal of Pharmaceutics 391 (2010) 177–186), DA COSTA BARROCAS et al (US 2014/0302152) as evidenced by DIOSNA (https://servo-lift.com/granulation-equipment/high-shear-granulators/high-shear-granulator-pvac-10-60 (downloaded 08/03/2019)) and in view of O’TOOLE et al (WO 03/059349) and YUKI (JP 2012-153665, wherein a machine translation is provided).
	As discussed above, the references teach Applicant’s invention.

O’TOOLE teaches the prior art had known of using taste making coatings (see pg. 8, line 25) with bad tasting drugs, such as trazadone (see claim 4), with at least one coating to mask the taste on any unpleasant tasting (see pg. 14, line 11-18).
YUKI teaches the prior art had known of using glycerin fatty acid ester (see abstract), which reads on Applicant’s hot-melt compound, such as glycerin stearic acid (see [0029]), wherein the glycerin compound can be a glycerin difatty acid ester (see [0030]; Figure 1, number 1), which reads on glyceryl distearate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate trazadone as the bad tasting drug. The person of ordinary skill in the art would have been motivated to make those modifications, because it would mask the drug’s bad taste, and reasonably would have expected success because trazadone has been used with taste-masking coatings in the prior art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate glyceryl distearate as fatty acid coating. The person of ordinary skill in the art would have been motivated to make those modifications, because it would mask the drug’s bad taste, and reasonably would have expected success because glyceryl distearate fatty acid has been used with taste-masking coatings in the prior art.

(2) Response to Argument
"the temperature used in the second step (b) needs to be lower than the temperature used in the first step (a) to prevent melting the first coating." (Office Action at page 5, underline in original). The Examiner further alleges as conclusory fact "if the second compound was conducted at a temperature that would interfere/melt/alter the coating of the first compound, then one skilled in the art obviously would lower the temperature for the second compound, but the temperature would still be at least high enough to change the state of the second compound, which is the glass-transition temperature." (Office Action at page 6). No cited reference teaches or suggests these conclusions, nor does the Examiner point to any reference to support these conclusions. With the present rejections, the Examiner has outright failed to provide any reference that teaches or suggests the step of thermally granulating a second compound at a temperature below the melting point of the first compound and at least the glass transition temperature of the second compound. With no reference teaching or suggesting this active step of the claims, there is no established prima facie case for obviousness. Applicant submits that the success in thermal granulation of the second compound achieved by the instant claims is not a matter of routine optimization. Optimization refers to perfecting a process. There is, however, no process for thermal granulation of a second compound identified at all in the art. Further still, optimization suggests that the process is at least functional under any conditions selected. The present application identifies that thermal granulation of a second compound is not functional under all conditions. Applicant submits that Example 2 of the present application demonstrates an attempt to apply two coatings with both the first and second compounds in a melted state. The inventors identified that two compounds would not successfully thermally granulate an active ingredient when both compounds are in a melted state. Example 2 of the present application identifies that when two compounds are thermally granulated with an active 
The Examiner finds this argument unpersuasive, because in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, 
Appellant’s second main argument is that the prior art does not explicitly teach “thermally granulating a second compound at a temperature below the thermal granulation temperature of the first compound and at at least the glass thermoplastic temperature of the second compound”. 
The Examiner finds this argument unpersuasive, because “thermally granulating a second compound at a temperature below the thermal granulation temperature of the first compound and at at least the glass thermoplastic temperature of the second compound” is the only possible way to add a second coating when using the thermal granulation method.  As explain in the rejection, Appellant’ limitation of “thermally granulating a second compound at a temperature below the thermal granulation temperature of the first compound and at at least the glass thermoplastic temperature of the second compound” encompasses the melting temperature of the second compound to be lower than the melting temperature of the first compound. This is very important to understand, the melting temperature of the second compound must be lower than the melting temperature of the first compound, because the second coating cannot be added if the second melt off the tablet well before the second compound melted enough to be able to apply on the first compound/coating, because the first compound/coating has a lower melting temperature. Thus, there is no hindsight used by the Examiner, but rather an obvious observation that the melting temperature of the second compound has to be lower than the melting temperature of the first compound, which reads on “thermally granulating a second compound at a temperature below the thermal granulation temperature of the first compound and at at least the glass thermoplastic temperature of the second compound”. Here’s another example, if Appellant’s claim had recited ““thermally granulating a second compound at a temperature above the thermal granulation temperature of the first compound and at at least the glass thermoplastic temperature of the second compound” instead of “thermally granulating a second compound at a temperature below the thermal granulation temperature of the first compound and at at least the glass thermoplastic temperature of the second compound”, then the Examiner would have made a 112 rejection, because this is impossible to do by thermal granulation, because the first compound would melt off the tablet before the second compound had melted enough to apply on the first compound.
Appellant argues that there is no teaching in Yuki, O'Toole, or any combination thereof that teaches or suggests the second step of thermal granulation of a second compound at a temperature below the melting point of the first compound and at at least the glass transition temperature of the second compound. Accordingly, for the same 
The Examiner finds this argument unpersuasive, because of the same reasons as discussed above. Appellant argues that with regard to claim 40, Appellant further submits that no cited reference identifies that double taste-masking by thermal granulation with two compounds is taught or suggested with the amounts recited therein. The Examiner includes the rejection of claim 40 under the guise of routine optimization. However, the inventors identified that the thermal granulation of the two compounds does not provide homogenous coatings of the first or second compound, but instead, and unexpectedly in the art, the first compound sticks to the active ingredient and then the second compound sticking to the first compound, resulting in achieved double tastemasking with low quantitative proportions of the first and second compounds required. (See, para. [0030] of the application as published US 2019/0125663Al). As there is no reference identifying any teaching or suggestion of thermal granulation of a second compound at all, Applicant submits that these unexpected results are also not obvious.
The Examiner finds this argument unpersuasive, because as discussed above and in the rejection, the references do not specifically teach setting the mixing speed and temperature, exact granule size, or amount of ingredients as claimed by Appellant.  The setting of mixing speed and temperature of a commercially available high shear granulator and amounts of ingredients are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of 





Respectfully submitted,
/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618
                                                                                                                                                                                                        /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.